Citation Nr: 1227840	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-17 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to a level of priority higher than Priority Group 7c for purposes of basic eligibility for enrollment in the Department of Veterans Affairs (VA) Healthcare System in 2006.

(The issues of entitlement to service connection for a back disorder, entitlement to service connection for a right hip disorder, and entitlement to service connection for a left hip disorder will be the subject of a separate decision issued simultaneously with this decision under the docket number 04-04 963.)


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia that determined that the Veteran was not eligible for treatment in the VA health care system without paying a co-payment for the period beginning January 5, 2006, through January 4, 2007. 

In his June 2007 substantive appeal, the Veteran requested a Travel Board hearing.  Although the requested hearing was scheduled in December 2010, the hearing was cancelled per the Veteran's request in November 2010.  He did not request to reschedule the hearing.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

The Board notes that argument has been submitted regarding entitlement to treatment without a copay requirement from January 5, 2006, through January 4, 2007, based on an assertion that service connection is warranted for the conditions that required VA treatment during this period.  The issue of entitlement to service connection is addressed in the separate remand decision noted above; accordingly, the Board is limiting the issue herein decided.  If service connection is ultimately established for the disabilities at issue in that appeal, the Veteran will be free to attempt to reopen the appeal decided herein.  


FINDING OF FACT

The Veteran's reported total gross household income of $42,285.00 exceeded the 2005 VA National Means Test of $32,285.00 for a veteran with one dependent, but did not exceed the VA Geographic Means Test Income Threshold of $46,400.00 for the Veteran's residency location.


CONCLUSION OF LAW

The criteria for placement in a VA Healthcare Priority Group 5, or any other group that is higher than Priority Group 7c, are not met.  38 U.S.C.A. §§ 1705, 1706, 1710, 1722 (West 2002); 38 C.F.R. § 17.36 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify a claimant of the information and evidence needed to substantiate and complete a claim, and of what part of that evidence the claimant is to provide and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA must also advise the claimant to submit any additional information in his possession that would support the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  In this case, VCAA notice was provided to the Veteran in 2006 correspondence.

Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this case, there is no indication of any outstanding private evidence, nor is there any indication that outstanding Federal department or agency records exist that should be requested.  38 U.S.C.A. § 5103A (b), (c) 3 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (1), (2) (2011).  Moreover, given the nature of the issue on appeal, a VA medical examination is not necessary to resolve the appeal.  See 38 U.S.C.A. § 5103(d) (1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (4) (2011).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary in this case.

Notwithstanding the above, as set forth in more detail below, the pertinent facts in this case are not in dispute.  Rather, resolution of this appeal hinges on the application of the law rather than on the weighing of the evidence.  Under such circumstances, any failure to meet VCAA's duty to assist and notify requirements is harmless error.  See Valio v. Principi, 17 Vet. App. 229 (2003).

Pertinent Law and Regulations

Under applicable statute, VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a). 38 U.S.C.A. §§ 1710(a) (2) (G).

For the purposes of 38 U.S.C.A. § 1710(a) (2) (G), a veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a) (3).  The 2005 VA National Means Test for a veteran with one dependent was $32,285.00. 

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income are made for determining eligibility for pension under 38 C.F.R. §§ 3.271 and 3.272 of this title.  The term "attributable income" means income for the calendar year preceding application for care, determined in the same manner, in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521.  38 U.S.C.A. § 1722(f) (1); 38 C.F.R. § 17.47(d) (4).

In general, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received (emphasis added) unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.

Analysis

In the instant case, pertinent information from the Veteran's claims file shows that he is a veteran with one dependent.
The Veteran was previously found to be exempt from VA copayment requirements.  To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  On January 5, 2006, the Veteran completed a VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, making him eligible for cost-free care. 

Thereafter, information obtained via the Income Verification Match (IVM) process indicated that the Veteran's gross household income for 2005 was in excess of the applicable income threshold.  In a November 2006 letter, the Veteran was notified of this discrepancy and allowed an opportunity to correct and verify his reported income and assets for calendar year 2005.  In response, he submitted another VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, making him eligible for cost-free care.  Thereafter, the Veteran was notified in January 2007 of the decision to change his status from "copay exempt" to "copay required" based on a determination that his verified income for 2005 exceeded the income threshold.  In June 2007, this decision was finalized, and the Veteran was notified he would be placed into Priority Group 7c. 

Concerning the calculation of the Veteran's income during 2005, for the purposes of determining eligibility for cost-free VA health care, VA defines salary as the gross amount of earning or wages earned before any deductions are made for items such as taxes, insurance, retirement plans, and social security.  38 C.F.R. § 3.271(b).  

As an initial matter, there is no disputing that the Veteran's verified income for 2005 exceeded the VA Means Test threshold for that year.

The Veteran's argument is that his total gross household income of $42,285.00 exceeded the 2005 VA National Means Test of $32,285.00 for a veteran with one dependent because benefits paid in 2005 as reported by the Social Security Administration ($23,560.42) included "back pay" earnings from 2003 and 2004 that were incorrectly combined with his 2005 earnings and thus should not be counted as income for VA Means Test reporting purposes for 2005.  In support of his appeal, the Veteran submitted a statement from his spouse, attesting that the income reported for 2005 was for three years, and a Form SSA 1099 that included a notation in regards to the benefits paid in 2005 that they included "$9,216.00 paid in 2005 for 2004 and $4,887.62 paid in 2005 for 2003".  

While the Board has considered the Veteran's argument, it is simply not in conformity with VA's law and regulations.  Just as the Veteran's income was counted in the year he received it, 2005, for tax reporting purposes with the Internal Revenue Service, so too must it be considered income in 2005 for VA reporting purposes as well.  This is in compliance with 38 C.F.R. § 3.271 set forth above stating, in general, that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received. 

While the Board is sympathetic to the Veteran's argument and circumstances in this matter, it is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the law, rather than the facts of this case are controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.  Accordingly, the Veteran is not eligible for treatment in VA's healthcare system without a copayment requirement for the period from January 5, 2006, through January 4, 2007, and his eligibility status was properly adjusted by the HEC.  


ORDER

Entitlement to a level of priority higher than Priority Group 7c for purposes of basic eligibility for enrollment in the Department of Veterans Affairs (VA) Healthcare System in 2006 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


